Case: 18-15324    Date Filed: 04/22/2019   Page: 1 of 2


                                                            [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 18-15324
                            Non-Argument Calendar
                          ________________________

                 D.C. Docket No. 5:17-cr-00056-MTT-CHW-4

UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                     versus

LANTESIA LANIER,

                                                            Defendant-Appellant.
                          ________________________

                  Appeal from the United States District Court
                      for the Middle District of Georgia
                        ________________________

                                (April 22, 2019)

Before MARCUS, WILSON and HULL Circuit Judges.

PER CURIAM:

      The Government’s motion to dismiss this appeal pursuant to the appeal

waiver in Lantesia Lanier’s plea agreement is GRANTED. See United States v.

Bushert, 997 F.2d 1343, 1350-51 (11th Cir. 1993) (sentence appeal waiver will be
              Case: 18-15324      Date Filed: 04/22/2019   Page: 2 of 2


enforced if it was made knowingly and voluntarily); United States v. Bascomb, 451
F.3d 1292, 1297 (11th Cir. 2006) (appeal waiver “cannot be vitiated or altered by

comments the court makes during sentencing”); United States v. Grinard-Henry,

399 F.3d 1294, 1296 (11th Cir. 2005) (waiver of the right to appeal includes

waiver of the right to appeal difficult or debatable legal issues or even blatant

error).




                                           2